DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 145, it seems as if the screw extends out from the housing when the head of the screw is inserted therein. See below, where the circled area in Fig 144 seems to correspond to the circled area in Fig 144.

    PNG
    media_image1.png
    589
    666
    media_image1.png
    Greyscale


  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “1464c” in Fig 144. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11-12 of U.S. Patent No. 11,191,650 (hereinafter ‘650) in view of Ziolo US 2005/0228386.
In Claim 1 ‘650 discloses an anti-rotation locking system for use in an expandable implant (used with “expandable device” claim 1 line 20) comprising: 
a screw (“drive screw” claim 1) including a screw head (“head portion” claim 1) comprising a plurality of notches (“notches” claim 1); 
a friction ring (claim 11); and 
a housing (“body” claim 1). 
Regarding Claim 7, ‘650 discloses wherein the notches extend along a circumference of the screw head (claim 1). 

Regarding Claim 12, ‘650 discloses an anti-rotation locking system for use in an expandable implant (“expandable device in claim 1, line 20) comprising: 
a screw (“drive screw” claim 1) comprising a screw head (“screw head” claim 1) that comprises a plurality of notches (“notches” claim 1); 
a housing (“body” claim 1); and 
a locking member (“lock”) comprising: 
a ring (“first ring”); 
a partial ring (“second ring” see also claim 5); and 
a strut (“strut”) coupling the ring to the partial ring (claim 1). 

Regarding Claim 14, ‘650 discloses the ring comprises a through-hole, wherein a center of the through-hole is offset from a center of the ring (claim 4). 
Regarding Claim 15, ‘650 discloses the locking member is removably attached to the screw head (via the partial ring or “second ring” in claim 1, 5 that is c-shaped). 
‘650 discloses a friction ring (“friction ring” claim 11-12) and the screw having a threaded portion (“screw” claim 1) but does not disclose the screw head having a retaining wall at a distal end of the screw head, an unthreaded band extending distally from the retaining wall and a threaded portion extending distally from the unthreaded band; the friction ring being compressible and adapted to be received around the unthreaded band and retained on the screw by the retaining wall; the housing having a passage for receiving the screw, the passage having a proximal tapered portion that radially compresses the friction ring inwardly against the unthreaded band as the screw is tightened.
Ziolo discloses an anti-rotation locking system (Fig 1, 16) for use in an expandable implant (note that the implant is not part of the claimed invention and Ziolo is capable of being used with an expandable implant) comprising:
a screw (#108) including a screw head (#132, Fig 12-13) having a plurality of notches (#134, Fig 13 where there a number of notches in between lobes #136), a retaining wall (see Fig below) at a distal end of the screw head (see Fig below), an unthreaded band (see Fig below, the notches are located in the unthreaded band) extending distally from the retaining wall (Fig 6-12) and a threaded portion (#130, see Fig below) extending distally from the unthreaded band (see Fig below);
a compressible friction ring (#106) adapted to be received around the unthreaded band (Fig 15) and retained on the screw by the retaining wall (Fig 15); and
a housing (#102, Fig 16) having a passage (#110) for receiving the screw (Fig 16), the passage having a proximal tapered portion (Fig 16, where ref #110 is pointing to) that radially compresses the friction ring inwardly against the unthreaded band as the screw is tightened (Fig 16, paragraph 40, 47, when the screw the threaded portion of the band is tightened against an object, the screw along with the ring moves downward and the tapered portion would clamp/compress against the ring), where this configuration prevents backing out of the screw and have a constrained relationship between the housing and screw (paragraph 44).

    PNG
    media_image2.png
    645
    769
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘650 to have the friction ring be compressible, the screw head including a retaining wall, unthreaded band, and the housing have a tapered portion in view of Ziolo because this configuration prevents backing out of the screw and have a constrained relationship between the housing and screw.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziolo US 2005/0228386.
Regarding Claim 1, Ziolo discloses an anti-rotation locking system (Fig 1, 16) for use in an expandable implant  (note that the implant is not part of the claimed invention and Ziolo is capable of being used with an expandable implant) comprising:
a screw (#108) including a screw head (#132, Fig 12-13) having a plurality of notches (#134, Fig 13 where there a number of notches in between lobes #136), a retaining wall (see Fig below) at a distal end of the screw head (see Fig below), an unthreaded band (see Fig below, the notches are located in the unthreaded band) extending distally from the retaining wall (Fig 6-12) and a threaded portion (#130, see Fig below) extending distally from the unthreaded band (see Fig below);
a compressible friction ring (#106) adapted to be received around the unthreaded band (Fig 15) and retained on the screw by the retaining wall (Fig 15); and
a housing (#102, Fig 16) having a passage (#110) for receiving the screw (Fig 16), the passage having a proximal tapered portion (Fig 16, where ref #110 is pointing to) that radially compresses the friction ring inwardly against the unthreaded band as the screw is tightened (Fig 16, paragraph 40, 47, when the screw the threaded portion of the band is tightened against an object, the screw along with the ring moves downward and the tapered portion would clamp/compress against the ring).

    PNG
    media_image2.png
    645
    769
    media_image2.png
    Greyscale

Regarding Claim 2, Ziolo discloses the screw head further comprises a recess (#153) that include lobes (Fig 6-7, where there are three lobes).

Regarding Claim 3, Ziolo discloses the screw further comprises a flange that is adjacent to the screw head (see Fig in claim 1 above where the bottom of the flange makes up the retaining wall).

Regarding Claim 4, Ziolo discloses wherein the unthreaded band comprises a smooth surface (one of the surfaces #136, Fig 13).

Regarding Claim 5, Ziolo discloses wherein an outer diameter of the flange is greater than an outer diameter of the band (see rejection for claim 3, Fig 11-12 where the flange extends outward and has a greater diameter than the unthreaded band).

	Regarding Claim 7, Ziolo discloses wherein the notches extend along a circumference of the screw head (Fig 13).

	Regarding Claim 8, Ziolo discloses the screw further comprises projections (#136) between the notches, the projections including a tapered surface (tapering to the notches, Fig 13).


	Regarding Claim 9, Ziolo discloses the friction ring (#106) encompasses the screw (Fig 15-16).

	Regarding Claim 10, Ziolo discloses the screw (#108) and the friction ring (#106) are positioned in the housing (#102, Fig 16).

	Regarding Claim 11, Ziolo discloses the friction ring (#106) is positioned between an inner surface (where #110 is pointing to in Fig 16) of the housing (#102) and an outer surface (outer surface of the unthreaded band of the screw, Fig 16) of the screw.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
See PTO-892 for other references with friction rings. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773